Citation Nr: 1420554	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-23 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from December 1983 to December 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The case was before the Board in July 2012, when it was remanded for a new VA examination.  The case has since been returned to the Board for further appellate consideration.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2009.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As requested in the July 2012 remand, the Veteran's right and left shoulders and right and left elbows were evaluated at a VA examination in July 2012.  The VA examiner found that the Veteran had degenerative arthritis in both elbows and both shoulders.  The examiner then opined that both the Veteran's shoulder disability and elbow disability were less likely than not incurred in or caused by service.  The examiner explained that the Veteran's service treatment records showed that he complained of pain in both shoulders, but was diagnosed with only having muscle strains, and they were acute conditions.  The examiner stated that the degeneration of his shoulders was related partly to a post-service trauma of electrocution and partly due to his age.  With regard to the elbows, the examiner stated that there was no documented chronic bilateral elbow condition in the Veteran's service treatment records, and that the degeneration of his elbows were related to the electrocution and to his age. 

The Board finds the July 2012 VA examination is inadequate.  The VA examiner relies solely on the lack of evidence of a diagnosis or treatment for a chronic condition in the service treatment records, when concluding that the Veteran's shoulder and elbow disabilities were due to a post-service trauma and to his advancing age.  While the Veteran's statements that he injured his shoulder and elbows during service doing repetitive parachute jumping are noted in the beginning of the examination report, the examiner did not address the Veteran's statements when rendering his negative nexus opinion.  The Board notes that the examiner must consider lay statements regarding in-service occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).   VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Because the examiner did not adequately address the Veteran's lay statements regarding in-service injury to his shoulder and elbows, the claim must be remanded for an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and provide a copy of this remand to the VA examiner who conducted the July 2012 VA examination, or if unavailable, to an appropriate clinician for an addendum medical opinion.

The examiner is asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current shoulder disability is related to his military service, to include as a result of repetitive parachute jumping while in service.

The examiner is also asked to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current elbow disability is related to his military service, to include as a result of repetitive parachute jumping while in service.  

The examiner should provide a complete explanation for all conclusions reached, based on examination findings, records contained in the claims file, and medical principals.  In addition, the examiner must discuss the Veteran's lay statements regarding injury in service and continuity of symptomology since service as part of his rationale.  If the examiner determines that another examination is necessary to determine the claim, such should be accomplished.

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be issued a supplemental statement of the case and afforded an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



